Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to papers filed June 14, 2021.  Claim 1 has been amended.  Claims 2-3, 9-10, 12 have been cancelled.  No claim has been newly added.  Claims 14 and 16-19 have been withdrawn from further consideration for the reason of record.  Accordingly, claims 1, 4-8, 11, 13, 15, and 20-22 are under consideration on the merit.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anita M. Cepuritis on June 28, 2021.  
In the claims:
Claim 1 has been amended by replacing “and wherein the aminosilicone polymer has a weight average molecular weight of from about 10,000 Dalton to about 60,000 Dalton” with -- wherein x’ and y’ are positive integers, such that a weight average molecular weight of the aminosilicone polymer is from 10.000 Dalton to 60.000 Dalton -- in line 4.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Colaco et al (“Colaco", International patent application No.: WO2013085577A2; Pub. Date: June 13, 2013) in view of Schweinsberg et al. (“Schweinsberg", Pub. No.: US 2012/0201774; Pub. Date: Aug. 9, 2012) and Wang et al. (“Wang”, US 20120071382 A1, published March 22), does not discloses an aminosilicone polymer having the following formula:

    PNG
    media_image1.png
    270
    302
    media_image1.png
    Greyscale
and wherein x’ and y’ are positive integers, such that a weight average molecular weight of the aminosilicone polymer is from 10.000 Dalton to 60.000 Dalton.  Thus, the cited prior art does not anticipate nor render obvious the composition as claimed. In conclusion, the case is allowed for the reasons set forth in applicants arguments.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, and 16-19 directed to the process of using an allowable product, 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/01/17 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer 
The terminal disclaimers filed on 06/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of patent numbers 10,682,305; 10,406,093; 10,668,007; and 10,045,931 have been reviewed and are approved.  The terminal disclaimers have been recorded.

Conclusion
Claims 1, 4-8, 11, and 13-22 are allowed.

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/
Primary Examiner, Art Unit 1617